DYKMAN. J.
This case comes to ns upon the judgment record ■alone, without a case. The object of the action is to establish and enforce an equitable assignment of, or lien upon, a certain fund, and the complaint was dismissed after a trial before a judge without a jury. In the absence of a case containing the evidence, the findings of the trial judge in relation to the facts are to be taken as true, and the sole question before us is whether those facts so found in this case are sufficient to sustain the conclusions of law reached by the *1007trial judge. The findings are lengthy, and the facts are numerous. Their recitation here would be unprofitable, because they justify but one conclusion. They are entirely insufficient to support the claim of the plaintiff. The trial judge dealt with the case in a very satisfactory opinion, and we find it unnecessary to add anything to what is said thereon. The judgment should be affirmed, with costs, upon the opinion of the trial judge. All concur.